Citation Nr: 0615114	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-23 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
left eye injury.  

2.	Entitlement to service connection for residuals of a 
left eye injury.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from April 1950 to March 1957 
and from June 1957 to May 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
RO that found that no new and material evidence had been 
submitted to reopen a claim for service connection for 
residuals of a left eye injury.  In April 2004, a Decision 
Review Officer determined that new and material evidence was 
presented to reopen the claim, but then denied the claim on 
the merits.  This determination is not binding on the Board. 
The Board must first decide whether evidence has been 
submitted which is both new and material to reopen the claim. 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.	In a September1960 rating action the RO denied the 
veteran's claim of service connection for residuals of a 
left eye injury.  

2.	Evidence added to the record since the September1960 
rating action relates to an unestablished fact necessary 
to substantiate the claim and must be considered in 
order to fairly decide its merits.  

3.	The veteran has corneal scarring and glaucoma in the 
left eye that are residuals of an inservice injury to 
the left eye.  


CONCLUSIONS OF LAW

1.	The evidence submitted since the previous final decision 
is new and material, and the claim for service 
connection for residuals of a left eye injury is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West. 2002); 38 
C.F.R. §§ 3.104, 3.156(a) (2005).  


2.	Corneal scarring and glaucoma are residuals of a left 
eye injury incurred during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005). To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"). 
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating his claim for service connection for residuals 
of a left eye injury.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded.  In view of the 
decision below that grants service connection for residuals 
of injury to the left eye, the Board reminds the RO that the 
Court's decision in Dingess/Hartman v. Nicholson, supra, 
requires further notification of the veteran in regard to the 
VA laws and regulations governing the assignment of a 
disability rating for this disability and the assignment of 
an effective date for service connection.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) it 
was held that the VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits. See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).  In this case, the initial VCAA 
notice letter was sent to the appellant prior to the initial 
rating denying service connection for a dermatological 
disability currently being appealed. Since the VCAA notices 
came prior to the initial adjudication, the timing of the 
notice does comply with the requirement that the notice must 
precede the adjudication.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131. Service connection may be granted for 
disability diagnosed after service when the evidence 
indicates that such had its onset during service. 38 C.F.R. § 
3.303(d). Direct service connection may not be granted 
without medical evidence of a current disability, medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996)

Once a denial of service connection becomes final, the claim 
cannot be subsequently reopened unless new and material 
evidence has been presented. 38 U.S.C.A. § 5108 (West 2002).

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new and material evidence. 
First, the Board must determine whether the evidence is "new 
and material." Second, if the Board determines that the 
veteran has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the claim 
in the light of all the evidence, both old and new. Manio v. 
Derwinski, 1 Vet. App. 144 (1991).

For claims received after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers. Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2005).

The evidence that was of record when the RO denied service 
connection for residuals of a left eye injury in September 
1960 included service medical records that showed that the 
veteran sustained an injury in March 1953 when a metal 
splinter lodged in his left eye.  The metal splinter was 
removed from the left cornea.  He was hospitalized in 
February 1955 following a trauma to the left eye sustained 
when a fire extinguisher exploded.  The assessments were 
abrasion under the left eye and traumatic iritis in the left 
eye.  Evaluation of the eyes was essentially normal on the 
veteran's examination prior to final service discharge.  No 
eye disease was found on VA examination conducted in 
September 1960.  

The evidence associated with the claims folder subsequent to 
the RO's rating action of September 1960 that denied service 
connection for residuals of a left eye disability include VA 
clinical records that reflect treatment during recent years 
for left eye disorders that include glaucoma with dramatic 
vision loss.  In the course of this treatment the veteran was 
also noted to have corneal scarring in the left eye.  
Clinical records documenting treatment for the veteran's left 
eye pathology contain several references to the effect that 
the veteran's left eye glaucoma was believed to be due to 
trauma.  After the veteran's most recent VA eye examination 
it was the examiner's opinion that while trauma can result in 
glaucoma, the veteran's left eye glaucoma was most likely due 
to age and pseudoexfoliation that was unrelated to trauma.  
However, after an earlier VA examination Of January 2004, the 
examiner appeared to say that it was as likely that the 
veteran's glaucoma was caused by inservice trauma.  

The basis for the denial of service connection for residuals 
of a left eye injury by the RO in September 1960 was that the 
record did not demonstrate any left eye pathology that could 
be construed as a residual of the veteran's inservice left 
eye traumas.  The evidence associated with claims folder 
subsequent to the September 1960 rating action includes 
medical evidence that demonstrates the current existence of 
left eye disability that can be construed as residual 
disability from inservice eye trauma.  Such evidence is not 
cumulative of evidence that was of record in September 1960 
and such evidence is also material since it is directly 
relevant to the issue on appeal and is of such significance 
that it raises a reasonable possibility of substantiating the 
veteran's claim for service connection for residuals of a 
left eye disability.  

Turning to the merits of the veteran's claim, the Board notes 
that the recent clinical records indicate that the corneal 
scars noted in the left eye have been associated with the 
traumatic injuries sustained during service.  Moreover, it 
appears that the veteran's treating physicians believed that 
the glaucoma in the left eye was associated with his service 
injuries.  The Board also notes that, although one recent VA 
examiner discounted the inservice left eye injuries as the 
etiology for the veteran's glaucoma, an earlier examiner 
believed this to be as likely an etiology as the other 
plausible explanation, that of aging.

The Board finds this record to be at least in relative 
equipoise. Resolving reasonable doubt in the veteran's favor, 
the evidence shows that the veteran's corneal scarring and 
glaucoma in the left eye are due to service injuries. 
Therefore, service connection for corneal scarring and 
glaucoma is warranted as residuals of inservice left eye 
injuries.



ORDER

New and material evidence having been submitted, the 
veteran's application to reopen his claim for service 
connection for residuals of a left eye injury is granted.

Service connection for corneal scarring and glaucoma, as 
residuals of a left eye injury, is granted.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


